In a proceeding, inter alia, to invalidate the designation of John J. Folan by the Committee on Vacancies as a candidate in the Conservative Party primary election to be held on September 12, 1989, for the public office of Supervisor of the Town of Huntington, the appeal is from a judgment of the Supreme Court, Suffolk County (Dunn, J.), dated August 16, 1989, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner contends that the designation by the Committee on Vacancies of John J. Folan as a candidate in the Conservative Party primary election to be held on September 12, 1989, for the public office of Supervisor of the Town of Huntington is invalid because it was made prior to the receipt by the Suffolk County Board of Elections of the certificate of declination made by the candidate initially designated by the Conservative Party. We disagree. Since the Committee on Vacancies simultaneously filed with the Board of Elections the initial candidate’s certificate of declination, its certificate filling vacancy after declination, and the consent of the substituted candidate, it cannot be said that its designation of a substitute candidate is invalid or void. The petitioner’s reliance on Application of Danis (219 NYS2d 333, affd 14 AD2d 599, affd 10 NY2d 802) is misplaced. In that case purported new designations made by the Committee on Vacancies were *723rejected by the Nassau County Board of Elections because no declinations had been filed. Lawrence, J. P., Rubin, Kooper, Sullivan and Rosenblatt, JJ., concur.